826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Angelo FIFER, Petitioner-Appellant,v.John JABE, Warden, Respondent-Appellee.
No. 86-2124
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*


2
This pro se Michigan prisoner appeals the district court's judgment dismissing his habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2254.  Upon examination of the record and the parties! briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The petitioner attacked his convictions for first degree criminal sexual conduct and armed robbery, raising four grounds for relief: 1) the jury improperly shifted the burden of proof to petitioner; 2) the trial court coerced the jury to reach a verdict on the armed robbery charge; 3) the trial court erroneously admitted police testimony that inferred petitioner had a prior criminal record; and 4) the convictions violated the prohibition against double jeopardy.


4
Upon review of the record, we conclude that the district court properly dismissed the petition for the reasons stated in the opinion of the district court.  We agree that the petitioner's claims of error do not entitle him to habeas corpus relief.


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David A. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation